J-S20029-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: B.W., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: B.W.                      :
                                      :
                                      :
                                      :
                                      :   No. 1634 WDA 2018

             Appeal from the Order Entered October 15, 2018
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                     No(s): CP-02-AP-0000029-2018

 IN RE: M.M.-W., A MINOR             :    IN THE SUPERIOR COURT OF
                                     :         PENNSYLVANIA
                                     :
 APPEAL OF: B.W.                     :
                                     :
                                     :
                                     :
                                     :
                                     :    No. 1635 WDA 2018

              Appeal from the Order Dated October 15, 2018
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                     No(s): CP-02-AP-0000030-2018,
                            CP-02-AP-30-2018

 IN THE INTEREST OF: C.M.-W., A       :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: B.W.                      :
                                      :
                                      :
                                      :
                                      :   No. 1636 WDA 2018

             Appeal from the Order Entered October 15, 2018
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                     No(s): CP-02-AP-0000031-2018
J-S20029-19


BEFORE: GANTMAN, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY McLAUGHLIN, J.:                          FILED JUNE 19, 2019

       B.W. (“Mother”) has appealed from the order involuntarily terminating

her parental rights as to her children, B.W., M.M.-W., and C.M.-W.

(“Children”). We conclude that the trial court did not abuse its discretion in

terminating Mother’s parental rights and affirm.

       B.W. was born in June 2008, M.M.-W. was born in November 2013, and

C.M.-W. was born in January 2015.1 N.T., 7/20/18, at 58. The Allegheny

County Office of Children, Youth and Families (“CYF”) became involved with

Mother in August 2015 due to Mother’s drug dependency issues. Id. at 59-61.

The Children were not adjudicated dependent at that time. However, on

September 1, 2016, the Children were removed from Mother’s care due to

Mother’s ongoing drug use and mental health instability. Id. at 61, 64; Order

of Adjudication dated September 20, 2016. At that time, Mother was

hospitalized on an involuntary mental health commitment due to severe drug

withdrawal. N.T., 7/20/18, at 64. B.W. and M.M.-W. were placed with their

Maternal Grandmother and C.M.-W. was placed with his Maternal Great-Aunt.

Id. at 108-109; Order of Adjudication dated September 20, 2016. The




____________________________________________


1G.C. is the father of B.W. and D.M. is the father of M.M.-W., and C.M.-W.
Both fathers did not appeal the court’s order terminating their parental rights.
Mother is the only appellant in this appeal.



                                           -2-
J-S20029-19



Children were adjudicated dependent on September 20, 2016 pursuant to 42

Pa.C.S. § 6302(1).2

       After the Children were adjudicated dependent, Mother left her

psychiatric hospitalization against medical advice. N.T., 7/20/18, at 70-71. On

September 22, 2016, Mother was incarcerated and ultimately sent to Federal

prison in West Virginia on a charge of conspiracy to commit a felony involving

405 stamp bags of heroin. Findings of Fact at ¶20. She was incarcerated in

West Virginia until April 25, 2017 and then returned to Pennsylvania. Id. at

¶21. On May 14, 2017, Mother was arrested on a warrant for failure to appear

and returned to Federal prison in West Virginia. Id. at ¶22. While in prison,

Mother did not have visits with the Children, but did maintain contact with the

Children through phone calls and letters. N.T., 10/11/18, at 67-69. She was

released to a halfway house on January 30, 2018. Findings of Fact at ¶22. On

June 17, 2018, Mother was released from the halfway house and placed on

parole. Id. at ¶23. When Mother was in the halfway house, she had

unsupervised visits with the Children and has continued to have unsupervised



____________________________________________


2  Per this subsection, a dependent child is a child who “is without proper
parental care or control, subsistence, education as required by law, or other
care or control necessary for his physical, mental, or emotional health, or
morals. A determination that there is a lack of proper parental care or control
may be based upon evidence of conduct by the parent, guardian or other
custodian that places the health, safety or welfare of the child at risk, including
evidence of the parent’s, guardian’s or other custodian’s use of alcohol or a
controlled substance that places the health, safety or welfare of the child at
risk.”

                                           -3-
J-S20029-19



visitation with them since her release from the halfway house. Id. at ¶¶24-

25.

      On January 30, 2018, CYF filed a Petition for Involuntary Termination of

Parental Rights. The trial court conducted hearings on the Petition for

Involuntary of Parental Rights on July 20, 2018 and October 11, 2018. CYF

presented the testimony of Stacey Dyrwall, CYS caseworker since March 4,

2017, and Dr. Eric Bernstein, who had conducted psychological evaluations of

Mother, the Children, and the caregivers and issued two reports (“CYF Exh.

1”). Mother also testified on her own behalf at the termination hearings.

      Ms. Dyrwall testified that CYF initially established the following Family

Service Plan (“FSP”) goals for Mother: address her drug and alcohol issues,

visit with the Children, resolve her criminal matters and cooperate with CYF.

N.T., 7/20/18, at 65-66. The additional goals of obtaining housing, attending

parenting classes, and addressing her mental health were later added to

Mother’s FSP goals. N.T., 10/11/18, at 6-7. At the termination hearing, Ms.

Dyrwall stated that she believed that Mother had not addressed her drug and

alcohol issues. N.T., 7/20/18, at 95. Specifically, Ms. Dyrwall testified that

since Mother had been home from prison, she did not show up for any drug

screens requested by CYS and had not been engaged in any drug treatment.

N.T., 10/11/18, at 11, 45. Further, Ms. Dyrwall testified that Mother did not

have any plans to follow up on drug treatment since she was released from

prison. N.T., 7/20/18, at 87, 95-97. In terms of visitation, Ms. Dyrwall stated

that although there were no problems with the visits when they occurred,

                                     -4-
J-S20029-19



visitation was not consistent with the Children during the course of this case.

Id. at 92-93. Further, Ms. Dyrwall stated that Mother does not currently have

housing. N.T., 10/11/18, at 8. Ms. Dyrwall also testified that there has also

been no compliance by Mother regarding her mental health treatment. Id. at

26-27, 45.

      Ms. Dyrwall further testified that Mother has not shown CYS that she is

able to parent all three Children for extended periods of time while remaining

sober. Id. at 25, 28. Ms. Dyrwall noted that the Children have remained in

care for the entire time since their removal in September 2016 and that the

Children need permanency. N.T., 7/20/18, at 108-09; N.T., 10/11/18, at 29-

30. She stated that B.W. and M.M.-W. are placed with their Maternal

Grandmother and are doing well in her care, while C.M.-W. is placed with his

Maternal Great-Aunt and is also doing well in her care. N.T., 7/20/18, at 108-

109. The Children have remained with those respective caregivers throughout

the entirety of this case. Id. at 109. Ms. Dyrwall further testified that the

Children are bonded to their respective caregivers and the caregivers are

meeting all of the Children’s needs. Id. at 109-110; N.T., 10/11/18, at 46-49.

B.W. has straight A’s in school and is active in dance. N.T., 7/20/18, at 109.

Maternal Grandmother ensures that M.M.-W.’s special needs are being

addressed. Id. at 109-111. Maternal Great-Aunt has addressed C.M.-W.’s

speech issues and early development. Id. at 109. Ms. Dyrwall testified that

the Children have a very loving relationship with their caregivers. N.T.,




                                     -5-
J-S20029-19



10/11/18, at 46, 48-49. The caregivers also ensure that the siblings have

visits with each other. Id. at 48.

      Dr. Bernstein testified at the termination hearings and stated that he

conducted evaluations of Mother, the Children, and the caregivers. N.T.,

7/20/18, at 6; CYF Exh. 1. Dr. Bernstein testified that Mother acknowledged

having a history of drug and legal issues that resulted in separation from her

Children. N.T., 7/20/18, at 20. He stated that Mother further recognized that

she had a lack of consistent contact with her Children. Id. Mother told him

that she smoked marijuana for seven years and “K-2” (synthetic marijuana)

on and off for three years. Id. at 21; CYF Exh. 1. Mother said that she achieved

sobriety in May 2017. CYF Exh. 1. Dr. Bernstein diagnosed Mother with

Cannabis-Related Disorder and Anxiety Disorder and recommended that she

attend a dual diagnosis program for her substance abuse and mental health

issues. N.T., 7/20/18, at 22; CYF Exh. 1.

      Dr. Bernstein believed that to consider Mother in a full-time parenting

role was premature, given that she was restricted to incarceration for much

for the Children’s lives, was less than one year abstinent from drug use, and

had not obtained housing. N.T., 7/20/18, at 23-25; CYF Exh. 1. Specifically,

Dr. Bernstein testified:

         I called into question the mother’s stability, that she’s living,
         or was living, at least, in a three-quarter home of some sort
         and less than a year, at that time at least, abstinent from
         drug use. And that’s drug use, mind you, of close to 7 years
         or more, granted. So at least within addiction literature she
         remained at risk for relapse, whether it be with marijuana


                                       -6-
J-S20029-19


          or K-2 or some other substance, and she was still in
          recovery…

          And again, I questioned how she would in the midst of
          recovery as well transition into independence, essentially
          gain housing and try to find work, and she would otherwise
          manage for all of her children’s needs, one of whom with
          special needs and about whom she did not seem to well
          know with respect to his autism, or at least did not share.

          And as we all know, obviously a child requires considerable,
          if not special attention and supervision, and patience as
          well. And how she would manage with such a challenge is
          itself in serious question, given marijuana abuse is an
          attempt to avoid the intensity of emotions, to escape from
          feelings of overwhelmed [sic], anxiety, or other moods that
          are too difficult to confront. And now that she is past that,
          will she be able to handle three or four children,3 as well as
          her own difficulties or cravings, if at all, not to reuse.

N.T., 7/20/18, at 23- 25.

       While Dr. Bernstein recognized that Mother had made positive strides,

he could not overlook the difficulties of instability and her significant absence

from the Children’s lives. Id. at 25. He noted that there has not been enough

opportunity to fully and accurately measure Mother’s level of change. CYF Exh.

1. Dr. Bernstein supported CYF with moving forward with the termination of

Mother’s parental rights. Id. He opined that the Children would not be

deleteriously impacted if Mother’s parental rights were terminated. N.T.,

7/20/18, at 25, 49-50; CYF Exh. 1. On the contrary, he stated that to reunify

the Children with Mother would likely create considerable challenge and even

potential distress for the Children, especially for M.M.-W. and C.M.-W., who
____________________________________________


3 Mother has a fourth child, an infant, who was not the subject of this
termination.

                                           -7-
J-S20029-19



have spent most of their lives with their respective caregivers. CYF Exh. 1. Dr.

Bernstein also noted that Maternal Grandmother supports post-adoption

contact between Mother and the Children. N.T., 7/20/18, at 18-19.

      Dr. Bernstein further testified that Mother has a limited bond with the

Children due to the fact that Mother has been absent for much of the Children’s

lives and has not fulfilled a parenting role. Id. at 23. He stated that the

Children are, however, well-adjusted in their respective caregivers’ care,

bonded to them, and have achieved stability in their care. Id. at 14; CYF Exh.

1. Dr. Bernstein testified:

         When looking at a child’s immediate and long-term needs
         it’s important that they have a sense of stability and a
         caretaker upon whom they can rely for their day-to-day
         needs and who’s in a position to be available and consistent
         and offer appropriate levels of care. In this case the mother
         has not fulfilled that role, given her own personal
         circumstances. And as a result, the bond she shares with
         the children is limited.

N.T., 7/20/18, at 23.

      Mother testified at the termination hearing. Mother admitted that she

had a history of using drugs, but she stated that she had been sober since

May of 2017. N.T., 10/11/18, at 75-76. She testified that she was confident

in her ability to stay sober and she did not want to participate in any therapy

or support programs to address her history of drugs and mental health. Id. at

76-77. Mother further testified that she is working on obtaining housing. Id.

at 70-71. She also stated that she had been employed as a home health aide

for two and a half weeks. Id. at 77-79. Mother testified that she declined visits

                                      -8-
J-S20029-19



with the Children while she was incarcerated because the visits were through

a glass window and she did not want to confuse the Children as to why they

could not be with her physically. Id. at 67-69. Mother stated that she did

maintain contact with the Children through phone calls and letters at least

twice per week while she was incarcerated. Id. at 68-69. Mother stated that

she now has unsupervised visits with the Children two to three times per week,

including some weekends. Id. at 82-84. Mother acknowledged that she was

still on probation at the time of the hearing. Id. at 101.

      Lastly, counsel for the Children put the Children’s positions on the

record. Counsel stated that B.W., age ten at the time of the hearing, clearly

indicated that her preference was to be adopted by Maternal Grandmother.

Id. at 121. Counsel said that M.M.-W. and C.M.-W., who were almost five

years old and three years old, respectively, at the time of the hearing, did not

fully appreciate what it meant to be adopted due to their age. Id. However,

counsel stated that M.M.-W. emphatically stated that he wished to remain with

Maternal Grandmother and C.M.-W. expressed a preference to remain with

Maternal Great-Aunt. Id. at 121-22.

      On October 15, 2018, the court granted CYF’s Petition for Involuntary

Termination of Parental Rights as to Mother and set forth its findings on the

record and in an Order. The court found that CYF presented clear and

convincing evidence that grounds for termination existed as to Mother

pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5), and (8) and that termination best




                                      -9-
J-S20029-19



served the needs and welfare of the Children pursuant to 23 Pa.C.S.A. §

2511(b). Mother filed a timely notice of appeal.

      On appeal, Mother has raised the following two issues:

         1. Did the trial court abuse its discretion and/or err as a
         matter of law in granting the petition to involuntary
         terminate Mother’s parental rights pursuant to 23 Pa.C.S. §
         2511(a)(2), (5), and (8)?

         2. Did the trial court abuse its discretion and/or err as a
         matter of law in concluding that CYF met its burden of
         proving by clear and convincing evidence that termination
         of Mother’s parental rights would best serve the needs and
         welfare of the child pursuant to 23 Pa.C.S. § 2511(b)?

Mother’s Br. at 19.

      Mother contends that the trial court erred in terminating her parental

rights because she had made significant progress toward reunification with

the Children. Id. at 23. Specifically, Mother maintains that she was clean of

drugs since May of 2017, employed, had unsupervised visits with the Children,

and was close to obtaining housing for her and her Children. Id. at 21. Mother

argues that the mere fact that her progress occurred after CYF filed its Petition

for Involuntary Termination of Parental Rights should be insufficient as a

matter of law to support termination under 23 Pa.C.S. § 2511(a)(2), (5), and

(8). Id. at 27-28. Mother further contends that the trial court erred in

concluding that CYF met its burden in presenting evidence that termination of

Mother’s parental rights would be in the Children’s best interests. Id. at 22.

      A party seeking to terminate parental rights has the burden of

establishing grounds for termination by clear and convincing evidence. In re


                                     - 10 -
J-S20029-19



Adoption of K.C., 199 A.3d 470, 473 (Pa.Super. 2018). Clear and convincing

evidence means evidence “that is so clear, direct, weighty, and convincing as

to enable the trier of fact to come to a clear conviction, without hesitation, of

the truth of the precise facts in issue.” Id. (internal quotation marks and

citation omitted in In re Adoption of K.C.).

      When we review termination of parental rights cases, we “accept the

findings of fact and credibility determinations of the trial court if they are

supported by the record.” In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (quoting

In re Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012)). “If the factual findings

have support in the record, we then determine if the trial court committed an

error of law or abuse of discretion.” In re Adoption of K.C., 199 A.3d at 473.

A trial court decision may be reversed for an abuse of discretion “only upon

demonstration of manifest unreasonableness, partiality, prejudice, bias, or ill-

will.” In re Adoption of S.P., 47 A.3d at 826.

      Our Supreme Court has explained the reasons for applying an abuse of

discretion standard of review in termination of parental rights cases:

         [U]nlike trial courts, appellate courts are not equipped to
         make the fact-specific determinations on a cold record,
         where the trial judges are observing the parties during the
         relevant hearing and often presiding over numerous other
         hearings regarding the child and parents. Therefore, even
         where the facts could support an opposite result, as is often
         the case in dependency and termination cases, an appellate
         court must resist the urge to second guess the trial court
         and impose its own credibility determinations and
         judgment; instead we must defer to the trial judges so long
         as the factual findings are supported by the record and the



                                     - 11 -
J-S20029-19


         court’s legal conclusions are not the result of an error of law
         or an abuse of discretion.

Id. at 826-27 (citations omitted).

      Termination of parental rights is controlled by Section 2511 of the

Adoption Act. In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007). Under Section

2511, the trial court must engage in a bifurcated analysis prior to terminating

parental rights:

         Initially, the focus is on the conduct of the parent. The party
         seeking termination must prove by clear and convincing
         evidence that the parent’s conduct satisfies the statutory
         grounds for termination delineated in Section 2511(a). Only
         if the court determines that the parent’s conduct warrants
         termination of his or her parental rights does the court
         engage in the second part of the analysis pursuant to
         Section 2511(b): determination of the needs and welfare of
         the child under the standard of best interests of the child.
         One major aspect of the needs and welfare analysis
         concerns the nature and status of the emotional bond
         between parent and child, with close attention paid to the
         effect on the child of permanently severing any such bond.

Id. (citations omitted).

      In the present case, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5), and (8) and 2511(b) of the

Adoption Act. In order to affirm the termination of parental rights, this Court

need only agree with the trial court’s decision as to any one subsection of

Section 2511(a), as well as Section 2511(b). In re B.L.W., 843 A.2d 380,

384 (Pa.Super. 2004) (en banc). Here, we affirm that the trial court properly

terminated Mother’s parental rights pursuant to sections 2511(a)(8) and (b)

which provide:

                                     - 12 -
J-S20029-19


         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

         …

         (8) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency, 12 months or more have elapsed from the date of
         removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.

         …

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.
         With respect to any petition filed pursuant to subsection
         (a)(1), (6) or (8), the court shall not consider any efforts by
         the parent to remedy the conditions described therein which
         are first initiated subsequent to the giving of notice of the
         filing of the petition.

23 Pa.C.S.A. § 2511(a)(8), (b).

      Section 2511(a)(8) of the Adoption Act “sets a 12–month time frame for

a parent to remedy the conditions that led to the children’s removal by the

court.” In re A.R., 837 A.2d 560, 564 (Pa.Super. 2003). Once the 12–month

period has been proven, the court must next determine whether the conditions

that led to the child’s removal continue to exist. Id. “As a result, the relevant

inquiry in this regard is whether the conditions that led to removal have been

remedied and thus whether reunification of parent and child is imminent at



                                     - 13 -
J-S20029-19



the time of the hearing.” In re I.J., 972 A.2d 5, 11 (Pa.Super. 2009).

“Termination under Section 2511(a)(8) does not require the court to evaluate

a parent’s current willingness or ability to remedy the conditions that initially

caused placement or the availability or efficacy of Agency services.” In re

Z.P., 994 A.2d 1108, 1118 (Pa.Super. 2010). Furthermore, we are instructed

by Section 2511(b) that we may not consider any effort by the parent to

remedy the conditions described in subsection (a)(8) “if that remedy was

initiated after the parent was given notice that the termination petition had

been filed.” Id. at 1121.

      Here, it is undisputed that the Children were removed from Mother’s

care for at least 12 months at the time of the termination hearing; indeed, the

Children were in care for an uninterrupted period of 25 months. N.T.,

10/15/18, at 7-8; Findings of Fact at ¶39. Therefore, we next focus our inquiry

on whether the conditions which led to the Children’s removal from Mother’s

care continued to exist at the time the trial court terminated Mother’s parental

rights.

      As noted above, the Children were removed from Mother’s care due to

her drug use and mental health issues. Mother self-reports that she has been

sober since May of 2017. She has been recently employed, has unsupervised

visitation with her Children, and is working toward obtaining housing. While

we commend Mother’s efforts, Dr. Bernstein found that Mother is in early

recovery from drug addiction and is at risk for relapse. She has refused to

attend Narcotics Anonymous or any other support program. Mother also has

                                     - 14 -
J-S20029-19



not addressed her mental health issues. The trial court recognized that

although Mother had begun to make efforts to parent her Children since she

was released from prison, her efforts to achieve stability occurred well after

CYF filed the Petitions for Termination of Parental Rights on January 20, 2018.

N.T., 10/15/18, at 11-12. The court found:

         There is no doubt that Mother has been cooperative and is
         working on her goals and is making progress. However,
         Mother’s progress is recent – after her release from
         incarceration and return to Allegheny County in June of
         2018, nearly 6 months after the filing of the TPR petitions.
         Given the history of this case and the length of time that the
         Children have been in care, I would need to see sustained
         sobriety and stability for an extended period outside the
         confines of incarceration…

         I agree with Dr. Bernstein who said, “While I recognized the
         positive strides, I could not overlook the difficulties of
         instability and the significant absence from the children’s
         lives…Having been restricted to incarceration and more
         recently a three-quarter home, there has not been enough
         opportunity to fully and accurately measure her level of
         change. How she will ultimately adjust independent of any
         oversight is in question.”

Findings of Fact at ¶¶43-44.

      Although Mother has made progress, “progress towards reunification

is…irrelevant to a subsection (a)(8) analysis.” In re I.J., 972 A.2d at 12; see

also In re S.H., 879 A.2d 802, 806-807 (Pa.Super. 2005) (concluding

termination under 2511(a)(8) appropriate because “reunification could not be

contemplated until Mother maintained a sober lifestyle in the outside

community for at least one to two years”). This Court has explained:




                                     - 15 -
J-S20029-19


         We recognize that the application of Section (a)(8) may
         seem harsh when the parent has begun to make progress
         toward resolving the problems that had led to removal of
         her children…However, by allowing for termination when the
         conditions that led to removal of a child continue to exist
         after a year, the statute implicitly recognizes that a child’s
         life cannot be held in abeyance while a parent attempts to
         attain the maturity necessary to assume parenting
         responsibilities. The court cannot and will not subordinate
         indefinitely a child’s need for permanence and stability to a
         parent’s claims of progress and hope for the future. Indeed,
         we work under statutory and case law that contemplates
         only a short period of time, to wit eighteen (18) months, in
         which to complete the process of either reunification or
         adoption for a child who has been placed in foster care.

In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa.Super. 2006) (emphasis in

original).

      Because Mother failed to remedy the situation that led to the Children’s

removal from her care, and, as discussed below, termination of parental rights

would best serve the needs and welfare of the Children, the trial court properly

concluded that the requirements of section 2511(a)(8) were satisfied.

      Having determined that CYS proved by clear and convincing evidence

the requirements of section 2511(a)(8), we next turn to the second part of

the analysis pursuant to Section 2511(b): determination of the needs and

welfare of the child under the standard of best interests of the child. The focus

under Section 2511(b) is not on the parent, but on the child. In re Adoption

of R.J.S., 901 A.2d at 508. Pursuant to Section 2511(b), the trial court must

determine “whether termination of parental rights would best serve the

developmental, physical and emotional needs and welfare of the child.” In re



                                     - 16 -
J-S20029-19



C.M.S., 884 A.2d 1284, 1286 (Pa.Super. 2005). This Court has explained that

“[i]ntangibles such as love, comfort, security, and stability are involved in the

inquiry into [the] needs and welfare of the child.” Id. at 1287. The trial court

“must also discern the nature and status of the parent-child bond, with utmost

attention to the effect on the child of permanently severing that bond.” Id.

Importantly, “[t]he mere existence of an emotional bond does not preclude

the termination of parental rights.” In re N.A.M., 33 A.3d 95, 103 (Pa.Super.

2011). Instead, the trial court “must examine the status of the bond to

determine whether its termination would destroy an existing, necessary and

beneficial relationship.” Id. Further, “[c]ommon sense dictates that courts

considering termination must also consider whether the children are in a pre-

adoptive home and whether they have a bond with their foster parents.” In

re T.S.M., 71 A.3d 251, 268 (Pa. 2013).

      Here, the trial court found that although Mother has a bond with the

Children, that bond is not a parent-child bond, but rather is a limited bond.

The record supports the trial court’s findings. Dr. Bernstein testified that

Mother did not have a primary bond with the Children due to her absence from

the Children’s lives and the fact that she has not fulfilled a parenting role. He

further opined that the Children would not be deleteriously impacted if

Mother’s parental rights were terminated. On the contrary, Dr. Bernstein

believed that to reunify the Children with Mother would likely create

considerable challenge and even potential distress for the Children.




                                     - 17 -
J-S20029-19



      Dr. Bernstein and Ms. Dyrwall both testified that the Children are closely

bonded to their caregivers and look to them for all of their developmental,

physical and emotional needs. There was specific testimony that the Children

are well-adjusted in their current homes and are thriving. Further, B.W., who

was ten years old at the time of the termination hearing, expressed a clear

preference to remain in the care of Maternal Grandmother. In sum, the

Children have achieved stability in their respective caregivers’ care.

Accordingly, we conclude that the record supports the trial court’s decision

that CYS proved by clear and convincing evidence that termination of Mother’s

parental rights was in the Children’s best interests. Having perceived no abuse

of discretion, we affirm the trial court’s decree granting the Petition for

Termination of Mother’s Parental Rights.

      Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/19/2019




                                    - 18 -